DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 11, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Patent No.: US 6841790 B1) in view of Tobinaga (Pub. No.: JP 2008198861 A, machine translation attached).
Regarding claim 1, Phillips teaches a radio frequency (RF) screen (FIG. 5, RF screen 10), comprising: 
a sheet comprising a conductive material (FIG. 5, Gasket 44 and column 6, lines 33-34, “Gasket 44 may be constructed of a conductive metallic material”); and 
a frame around edges of the sheet (FIG. 5, frame 18), 
wherein the conductive material defines a predetermined mesh pattern of individual openings across substantially an operative area of the screen (FIG. 5), 

Phillips does not disclose wherein each of the individual openings has a triangular shape.

Tobinaga teaches each of the individual openings has a triangular shape (FIG. 7, 103f and paragraph [0044], “the bottom side 103f-1 of the isosceles triangle which is the opening portion 103”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Toboniga to incorporate triangular shape opening suppress the deterioration in the signal quality by making the ratio between the conductor portion and the opening portion constant while improving the flexibility of bending of the substrate (Tobinaga, paragraph [0017]).

Regarding claim 2, Phillips as modified above further teaches each of the individual openings is in a shape of an isosceles triangle (Tobinaga, paragraph [0044], “the mesh hole 103 formed on the GND layer 102 is an isosceles triangle”).

Regarding claim 3, Phillips as modified above further teaches the predetermined mesh pattern tiles a surface of the sheet with periodic parallelograms each of which is formed by a plurality of isosceles triangles (Tobinaga, paragraph [0028]-[0030]).

Regarding claim 4, Phillips as modified above further teaches
each of the individual openings is in a shape of an equilateral triangle (Tobinaga, FIG. 1, 103 openings are equilateral triangle).

Regarding claim 8, Phillips as modified above further teaches the predetermined mesh pattern comprises a plurality of rows each of which is formed by periodic cells comprising at least one triangle (Tobinaga , FIG. 7, 103f-1, 103f-2); and the periodic cells in at least two adjacent rows are not aligned to each other (Tobinaga , FIG. 7).

Regarding claim 9, Phillips as modified above further teaches the individual openings have shapes of multiple types of triangles; and the multiple types of triangles comprise at least one of: an isosceles triangle (Tobinaga, paragraph [0044], “the bottom side 103f-1 of the isosceles triangle which is the opening portion 103), a right triangle, an equilateral triangle (Tobinaga, FIG. 1, 103 openings are equilateral triangle), or a scalene triangle.

Regarding claim 11, Phillips teaches a microwave powered ultraviolet (UV) lamp system (FIG. 4 and column 1, lines 32-35 “The fill inside of the bulbs may absorb the microwave (RF) energy and, consequently, change to a plasma state. The plasma produces radiation energy in the UV lamp system which is the form of UV, visible, and infrared energy”), comprising: 
at least one magnetron configured to convert electrical power received from a power supply to radio frequency (RF) energy (column 1, lines 19-21 “The microwave power UV lamp system has an irradiator that is equipped with one or more magnetrons”); 
a UV bulb configured to be excited by the RF energy to emit UV light (column 1, lines 51-53, “The RF screen 10 prevents RF energy from escaping into the surrounding environment, and subsequently allows the bulb of the UV lamp system to light”); and 
an RF screen (FIG. 5, RF Screen 10), wherein the RF screen comprises: 
a sheet comprising a conductive material (FIG. 5, Gasket 44 and column 6, lines, 33-34, “Gasket 44 may be constructed of a conductive metallic material”), wherein the conductive material defines a predetermined mesh pattern of individual openings across (FIG. 5). 
Phillips does not disclose wherein at least one of the individual openings has a triangular shape.

Tobinaga teaches at least one of the individual openings has a triangular shape (FIG. 7, 103f and paragraph [0044], “the bottom side 103f-1 of the isosceles triangle which is the opening portion 103”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Toboniga to incorporate triangular shape opening suppress the deterioration in the signal quality by making the ratio between the conductor portion and the opening portion constant while improving the flexibility of bending of the substrate (Tobinaga, paragraph [0017]).

Regarding claim 13, Phillips as modified above further teaches the sheet has a rectangular surface with four edges (Tobinaga, FIG. 7, 101a, 101b); and the predetermined mesh pattern tiles the rectangular surface of the sheet with a plurality of triangles in proximity of the four edges and a plurality of rectangles surrounded by the plurality of triangles (Tobinaga FIG. 7).

Regarding claim 17, Phillips as modified above further teaches the conductive material comprises copper, brass, stainless steel, tungsten, aluminum, nickel, silver, or combinations thereof (Phillips, column 8, lines 1-3,  “gasket 44 may be made of monel, aluminum, copper, silver-plated copper, tin-plated copper, beryllium copper, and/or stainless steel”).

Regarding claim 18, Phillips teaches a method, comprising: converting an input electrical power to radio frequency (RF) energy (column 1, lines 22-24, “The magnetrons convert the electrical power received from the power supply to Radio Frequency (RF) energy at approximately 2450 MHz”); exciting a ultraviolet (UV) bulb with the RF energy to emit a UV light (column 1, lines 51-53, “The RF screen 10 prevents RF energy from escaping into the surrounding environment, and subsequently allows the bulb of the UV lamp system to light”); and screening the RF energy with an RF screen (FIG. 5, RF Screen 10) comprising a sheet having a predetermined mesh pattern of individual openings (FIG. 5, Gasket 44 and column 6, lines 33-34 , “Gasket 44 may be constructed of a conductive metallic material”).

Phillips does not disclose wherein at least one of the individual openings has a triangular shape.

Tobinaga teaches at least one of the individual openings has a triangular shape (FIG. 7, 103f and paragraph [0044], “the bottom side 103f-1 of the isosceles triangle which is the opening portion 103”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Toboniga to incorporate triangular shape opening suppress the deterioration in the signal quality by making the ratio between the conductor portion and the opening portion constant while improving the flexibility of bending of the substrate (Tobinaga, paragraph [0017]).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Tobinaga as applied to claim 1 above, and further in view of Yang (Pub. No.: CN 201139801 Y, machine translation attached).

Regarding Claim 5, combination of Phillips and Tobinaga teaches each of the individual openings is in a shape of triangle but does not explicitly disclose in a shape of a right triangle i.e. right-angled triangle.

Yang teaches opening is a shape of right-angled triangle (FIG. 2, 19 and paragraph [0008], “The activated carbon fiber felt boards folded into a right angle curve are vertically arranged in the box, and a flat activated carbon fiber sticky board is vertically inserted between the curved felt boards which constitutes a row of triangular hole”, thus holes are right-angled traiangle).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Yang to incorporate right-angled triangle openings to compose of an array of laid shaped triangular hole.

Regarding claim 6, Phillips as modified above further teaches the predetermined mesh pattern tiles a surface of the sheet with periodic rectangles each of which is formed by a quantity of right triangles (Yang, FIG. 2).

Regarding claim 7, Phillips as modified above further teaches the quantity is: 2, 4 or 8 (Tobinga, FIG. 1, 8 triangles 103c).

Claim(s) 12, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Tobinaga as applied to claim 1 above, and further in view of Blandford III (Pub. No.: US 20110241546 A1).

Regarding claim 12, combination of Phillips and Tobinaga teaches each of the individual openings but does not explicitly discloses at least one of the individual openings has a rectangular shape.

Blandford III teaches at least one of the individual openings has a rectangular shape (FIG. 1-2, 12 and paragraph [0004], “a fine mesh screen 11 of individual square or rectangular openings 12”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate rectangular openings for cost effective traditional mesh pattern.

Regarding claim 14, combination of Phillips and Tobinaga teaches limitations of claim 11, but does not disclose the RF screen is configured to yield an increase in UV light transmittance compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square, a rectangle, or a hexagon; and the RF screen and the reference screen have a same number of individual openings in a unit area

Blandford III teaches the RF screen is configured to yield an increase in UV light transmittance compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square (Blandford III, FIG. 8, squire-shaped opening), a rectangle, or a hexagon (Blandford III, FIG. 9, hexagon-shaped opening); and the RF screen and the reference screen have a same number of individual openings in a unit area (Blandford III, paragraph [0026], “The RF screen 21 of the present invention may be a single coherent matrix of metal that will have increased nodes 25 and increased contact area over that of conventional RF screens 11. As a result, the RF screen 21 of the present invention will inherently maintain its integrity and connecting nodes 25 throughout the mesh pattern 19 of the screen 21, resulting in a screen 21 that will have and maintain a higher conductivity over the life of the screen 21 in normal operating conditions”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate squire/hexagonal openings maintain a higher conductivity over the life of the screen 21 in normal operating conditions (Blandford III, paragraph [0026]).


Regarding claim 15, combination of Phillips and Tobinaga teaches limitations of claim 11, but does not disclose  the RF screen is configured to yield a decrease in maximum deformation compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square, a rectangle, or a hexagon; and the RF screen and the reference screen have a same number of individual openings in a unit area.

Blandford III teaches the RF screen is configured to yield a decrease in maximum deformation compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square (Blandford III, FIG. 8, squire-shaped opening), a rectangle, or a hexagon (Blandford III, FIG. 9, hexagon-shaped opening); and the RF screen and the reference screen have a same number of individual openings in a unit area (Blandford III, paragraph [0010], Photo-chemically forming the mesh pattern in the RF screen provides increased flexibility to the manufacturer to form non-traditional (i.e., other than square or rectangular) mesh patterns”, hence flexibility to yield a decrease in maximum deformation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate squire/hexagonal openings maintain a higher conductivity over the life of the screen 21 in normal operating conditions (Blandford III, paragraph [0026]).


Regarding claim 16, combination of Phillips and Tobinaga teaches limitations of claim 11, but does not disclose he RF screen is configured to yield a decrease in maximum stress compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square, a rectangle, or a hexagon and the RF screen and the reference screen have a same number of individual openings in a unit area.

Blandford III teaches the RF screen is configured to yield a decrease in maximum stress compared to a reference screen with a mesh pattern comprising individual openings each of which is in a shape of: a square (Blandford III, FIG. 8, squire-shaped opening), a rectangle, or a hexagon (Blandford III, FIG. 9, hexagon-shaped opening); and the RF screen and the reference screen have a same number of individual openings in a unit area (Blandford III, paragraph [0010], Photo-chemically forming the mesh pattern in the RF screen provides increased flexibility to the manufacturer to form non-traditional (i.e., other than square or rectangular) mesh patterns”, hence flexibility to yield a decrease in maximum stress).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate squire/hexagonal openings maintain a higher conductivity over the life of the screen 21 in normal operating conditions (Blandford III, paragraph [0026]).

Regarding claim 19, combination of Phillips and Tobinaga teaches limitation of claim 18 but does not disclose passing the UV light through the RF screen with a light transmittance greater than 70%.

Blandford III teaches passing the UV light through the RF screen with a light transmittance greater than 70% (paragraph [0010], “the light transmission of the RF screen is at least about 92%”, which is greater than 70%).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate UV light transmission through RF screen over 70% to provide improvement in light output (Blandford III, paragraph [0010])

Regarding claim 20, combination of Phillips and Tobinaga teaches limitation of claim 18 but does not disclose passing the UV light through the RF screen with a light transmittance greater than 75% 

Blandford III teaches passing the UV light through the RF screen with a light transmittance greater than 70% (paragraph [0010], “the light transmission of the RF screen is at least about 92%”, which is greater than 75%).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Tobinaga in view of Blandford III to incorporate UV light transmission through RF screen over 75% to provide improvement in light output (Blandford III, paragraph [0010]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “the sheet has a thickness between 0.001 inch and 0.015 inch; and the predetermined mesh pattern comprises 16 to 36 individual openings per unit area of 1 square centimeter”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831